DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, 11, 16-19, 21-23, 25-28 are pending. The amendment filed on 02/25/2022 has been entered. Claims 1-2, 4-7, 16-19, 21-23, 25-28 are withdrawn. Claims 8 and 11 are under consideration.
Priority
This application is the U.S. national phase application filed under 35 U.S.C. § 371 claiming benefit to International Patent Application No. PCT/US2017/029601, filed on April 26, 2017, which is entitled to priority under 35 U.S.C. § 119(e) to U.S. Provisional Application No, 62/327,599, filed April 26, 2016. As such the effectively filed date for the instant application is April 26, 2016.
Withdrawn/Claim Rejections - 35 USC §103Necessitated by Amendment
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Harada (abstract, 2007) in view of Czerniecki (US 20130183343 A1) is withdrawn in view of applicants’ amendment to recite the new limitation “Flt3L at a concentration of at least 50 ng/mL”.
Therefore a new rejection is set forth below.
New/Claim Rejections - 35 USC §103Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (abstract, 2007) in view of Lynch (US 7150992 December 19, 2006), Czerniecki (US 20130183343 A1).
Claim Interpretation:
Independent claim 8 recites step c) “activating DLL4 expression by incubating the DC overnight with a combination of LPS and R848”. This limitation of “activating DLL4 expression” can be interpreted as the resulting effect of the claimed method step and not limiting the body of the claim step as this limitation does not affect the steps of the claimed method. The claim recites one active step, of incubating the DC overnight with a combination of LPS and R848. Therefore, the active step of incubating the DC overnight with a combination of LPS and R848 as taught in the art of Czerniecki as set forth below necessarily would result in activating the DLL4 expression that Czerniecki teaches the method comprising administering antigen loaded, activated DC into the subject in need thereof. The art as set forth below by Czerniecki is appropriate because Czerniecki teaches the active step of “incubating the DC overnight with a combination of LPS and R848”.
Harada teaches in vitro culture of human hematopoietic progenitor cells in the presence of Flt3 Ligand (FL) strongly induced the generation of Dendritic Cells (DCs) for cancer cell immunotherapy (abstract) (instant claim 8, step (a).
Harada does not teach Flt3 Ligand at a concentration of at least 50 ng/mL, loading at least one antigen into the DC and activating DLL4 expression. 
However, before the instant effective filing date of the instant invention, Lynch teaches an in vitro method of preparing a dendritic cell population comprising the steps of: (a) contacting hematopoietic stem cells, progenitor cells, or hematopoietic stem and progenitor cells with a growth factor or cytokine in vitro, wherein the growth factor or cytokine consists of flt3-ligand in an amount sufficient to generate a dendritic cell population; (b) exposing the dendritic cells to an antigen; and (c) allowing the dendritic cells to process and express the antigen (claim 19, claim 1); and in example 1, a method for using flt3-ligand to generate large numbers of dendritic cells ex vivo using CD34+ hematopoietic progenitor cells cultured in 100 ng/ml flt3-ligand (example 1, column 12).  The addition of flt3-ligand increased the absolute number of CD1a+ cells by 5-fold. Functional analysis of the resultant cells in an MLR revealed that the presence of flt3-ligand did not affect the stimulatory capacity of the resultant dendritic cells while increasing the numbers attained (example 1, column 12).
Harada does not teach loading at least one antigen into the DC.
However, before the instant effective filing date of the instant invention, Czerniecki teaches a method for providing anti-tumor immunity by eliciting an immune response in a subject in need thereof, the method comprising administering antigen loaded, activated DC into the subject in need thereof, wherein the antigen is a tumor antigen, or microbial antigen ([0098], claims 1, 11); p 16, claims 11-16, (p 17 claims 21-24) (instant claim 8, step (b). Czerniecki also teaches embodiments of immune conditioning by activated innate (autologous) transfer (ICAIT) DCs (ICAIT-DCs) activated with the combination of bacterial lipopolysaccharide (LPS), and resimiquod (R848), in order to stimulate the production of cytokine and chemokine signals by the activated ICAIT-DCs which are capable of sensitizing T cells with conditioning superior T-cell sensitization for direct destruction of cancer cells [0096], [0099] (instant claim 8, active step (c). 
While Czerniecki teaches active step (c) incubating the DCs overnight with a combination of LPS and R848 does not teach activating DLL4 expression. 
It should be noted that this limitation in step c) “activating DLL4 expression” interpreted as a whereby clause with no patentable weight because it is an intended result of the required positive active step c) as recited in the claim “incubating the DC overnight with a combination of LPS, and R848: embodiments the maturation time was at least about 6 hours, which is taught in the art of Czerniecki [0138]. Thus, the limitation activating DLL4 expression is just the intended result by required positive active step of the method and is taught in the art. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, this limitation does nothing more than describe an intended result of a process. This limitation is plainly non-limiting. There is not a whereby clause in the claim.  
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the in vitro culture of human hematopoietic progenitor cells in the presence of Flt3 Ligand that strongly induces the generation of DCs for cancer cell immunotherapy as disclosed by Harada by using flt3L at a concentration of 100 ng/ml for the flt3-ligand to increase the numbers attained as disclosed by Lynch and including loading at least one antigen to elicit an immune response into the DCs and culturing the DCs overnight with a combination of LPS and R848 which induce distinct allogeneic T-cells for the direct destruction of cancer cells as disclosed by Czerniecki.
It would have been obvious because a) Harada’s method of hematopoietic progenitor stem cells with Flt3L generate DCs which induce allogeneic T-cells b) because Lynch’s Flt3L concentration at 100 ng/mL increases the number of DCs attained to generate large numbers of dendritic cells ex vivo and c because Czerniecki antigen loaded DCs also elicit an anti-tumor immune response and c) because LPS and R848 achieve the same outcome namely induced distinct allogeneic T-cells for destruction of cancer cells. 
The person of ordinary skill in the art would have predicted that the Flt3L concentration at 100 ng/mL because Lynch teaches flt3-ligand did not affect the stimulatory capacity of the resultant dendritic cells while increasing the numbers attained. The person of ordinary skill in the art would have predicted that the combination of LPS and R848 would induce distinct allogeneic T-cells in response to DCs because Czerniecki teaches antigen loaded DCs induce distinct allogeneic T cells for treating cancer cells.   
One would have been motivated to culture human hematopoietic progenitor cells in the presence of Flt3 Ligand at a concentration of 100 ng/mL for the generation of DCs and load them with at least one antigen to receive the expected benefit of the loaded antigens elicit anti-tumor immunity and for the culturing of the DCs with the combination of LPS and R848 to receive the expected benefit of stimulating the DCs to produce of cytokines and chemokines for a superior T cell response against tumor cells for treating cancer cells. One would have been particularly motivated to use flt3-ligand in an amount sufficient to generate a dendritic cell population to receive the expected benefit of exposing the dendritic cells to an antigen and also allowing the dendritic cells to process and express the antigen.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing human hematopoietic progenitor cells with Flt3 Ligand at a concentration of 100 ng/mL for the generation of DCs and loading them with at least one antigen and culturing the antigen loaded DCs overnight with a combination of LPS and R848 in order to stimulate the production of cytokines by the loaded DCs able to generate T cell stimulator DCs which sensitize T-cells for the destruction of cancer cells by combining the teachings of Harada and Lynch and Czerniecki. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent applicant’s arguments filed on 02/25/2022 pertain to the teachings of Harada and Czerniecki reference in view of the new rejection as set forth above they are addressed below.
A)	Applicants argue that a person of skill in the art, provided with the combination of Czerniecki and Harada would not have been able to arrive at the method of the invention, much less with the expectation that the method would result in generation of bone marrow DCs with high levels of DLL4 expression. Applicants arguments have been fully considered but are not persuasive.
In response, bone marrow DCs with high levels of DLL4 expression are not required in the instant claimed invention. 
B)	Applicants argue the field of gene expression is unpredictable, and therefore a person of skill in the art would not have been provided with any expectation that treatment of the progenitor or stem cells with Flt3L a concentration of at least 50 ng/mL, incubating the Flt3L-DCs overnight with the combination of LPS and R848 would result in DLL4-DC which express DLL4 at a high level. In the absence of an expectation of success provided by the cited references, Applicants submit that the rejection of the claims over the combination of Czerniecki and Harada could only have been made with impermissible hindsight reasoning. Applicants arguments have been fully considered but are not persuasive.
In response, Lynch teaches an in vitro method of preparing a dendritic cell population comprising the steps of: (a) contacting hematopoietic stem cells, progenitor cells, or hematopoietic stem and progenitor cells with a growth factor or cytokine in vitro, wherein the growth factor or cytokine consists of flt3-ligand in an amount sufficient to generate a dendritic cell population to generate large numbers of dendritic cells ex vivo using CD34+ hematopoietic progenitor cells cultured in 100 ng/ml flt3-ligand and provides motivation for the addition of flt3-ligand increased the numbers attained (see new rejection as set forth above).

Claim 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Czerniecki (US 20130183343 A1) in view of Mochizuki (J Immunol, 190(7): 3772-3782, 2013), Dyall (Blood, 97: 114-121, 2001) and also apply to the preamble newly added recitation, expressing a high level of DLL4 (DLL4hi DC), without altered expression of HLD-DR, CD40 or CD86, the method” for the reason of record dated 11/26/2021.
Claim interpretation:
Independent claim 11 recites the step and “activating the DC”. It should be noted that this limitation is an intended result of the method step, lacking a positive active step that would result in “activating the DC”. Thus, the limitation “activating the DC” is interpreted as a whereby clause with no patentable weight because is an intended result of the required method steps as taught in the art of Czerniecki Mochizuki and Dyall as a whole.
The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). In the instant case, simply put, this limitation does nothing more than describe an intended result of the method steps as taught in the art as whole. This limitation is plainly non- limiting. All is required is the positive method steps as taught in the art.
With respect to claim 11, expressing a high level of DLL4 (DLL4hiDC) a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). In the instant case, expressing a high level of DLL4 (DLL4hiDC)  do not provide any structural limitations to the steps of loading at least one antigen into human monocyte-derived DC and infecting the human DC with a lentiviral vector encoding DLL4 as taught by Czerniecki in view of Mochizuki and Dyall in the claimed invention in which the method steps does not result in generating antigen loaded monocyte-derived DC which express DLL4hiDC since all steps are taught by the art. The properties of the product (in this case, expressing a high level of DLL4 (DLL4hiDC) are inseparable from the product. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
With respect to claim 11, the cited references do not explicitly teach the negative limitation of without altered expression of HLA-DR, CD40 or CD86. However, since additional steps would have been required for without altered expression of HLA-DR, CD40 or CD86, the lack of such teaching must necessarily and implicitly teach its absence.
Regarding claim 11, Czerniecki also teaches a method of generating antigen loaded, activated dendritic cells (DC) for use in immunotherapy, comprising: loading at least one antigen into human monocyte-derived DC with the combination of the TLR4 agonist, bacterial lipopolysaccharide (LPS), the TLR7/8 agonist, resimiquod (R848) to generate highly effective DCs that produce strong, anti-tumor immune responses via an effective amount of at least one cytokine to generate a T cell response (instant claim 11, step (a). 
Czerniecki does not teach infecting human monocyte-derived DCs with a lentiviral vector encoding human DLL4.
However, before the instant effective filing of the instant invention, Mochizuki teaches monocyte derived inflammatory DCs (i-DCs) express high levels of DLL4 and play an important role for producing alloreactive T cells able to eliminate leukemic cells without GVHD (abstract).
In addition, Dyall teaches lentivirus-transduced human monocyte-derived dendritic cells efficiently stimulate antigen-specific cytotoxic T lymphocytes (title). Most importantly, it is demonstrated that lentivirus-transduced DCs were fully functional and effectively activated autologous HLA A2.1 + peripheral blood cytotoxic T lymphocytes (CTLs) (abstract). The availability of a stable gene delivery system based on a multiply attenuated lentivirus that does not encode any viral protein and that allows sustained antigen presentation by DCs derived from blood monocytes will be very useful for the biologic investigation of DCs and the improvement of immunotherapeutic strategies involving DCs (abstract). 
Regarding the step and “activating the DC”. It should be noted that this limitation is an intended result of the method step, lacking a positive active step that would result in “activating the DC”. Thus, the limitation “activating the DC” is interpreted as a whereby clause with no patentable weight because is an intended result of the required method steps as taught in the art of Czerniecki, Mochizuki and Dyall as a whole. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, this limitation does nothing more than describe an intended result of the method. This limitation is plainly non-limiting. See above comment about the whereby clause.  
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the human monocyte derived DCs loaded with at least one antigen where the LPS and R848 induce DLL4 expression for generating highly effective DCs that produce an effective amount of at least one cytokine to generate a T cells with strong, anti-tumor immune responses as disclosed by Czerniecki and because Mochizuki monocyte derived inflammatory DCs (i-DCs) express high levels of DLL4 play an important role for producing alloreactive T cells able to eliminate leukemic cells without GVHD and because Dyall teaches lentivirus-transduced human monocyte-derived dendritic cells efficiently stimulate antigen-specific cytotoxic T lymphocytes effectively activate autologous HLA A2.1+ peripheral blood CTLs for improvement of immunotherapeutic strategies involving DCs.
One would have been motivated to infect human monocyte derived antigen loaded DCs with lentivirus encoding human DLL4 to receive the double expected benefit of the forced DLL4 increased expression in DCs to produce alloreactive T cells that eliminate cancer cells  without GVHD and also for the lentivirus-transduced human monocyte-derived dendritic cells efficiently stimulate antigen-specific cytotoxic T lymphocytes to effectively activate autologous HLA A2.1 + peripheral blood CTLs for improvement of immunotherapeutic strategies involving DCs.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining human monocyte derived DCs loaded with at least one antigen by including infecting them with a lentivirus encoding human DLL4 to  efficiently stimulate antigen-specific cytotoxic T lymphocytes and to effectively activate autologous HLA A2.1 + peripheral blood CTLs for improvement of immunotherapeutic strategies involving DCs by combining the teachings of Czerniecki and Mochizuki and Dyall. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. Nicely written rejections.  
Response to arguments
Applicants’ argue the combination of Czerniecki, Mochizuki and Dyall do not teach a method of generating an antigen loaded, activated monocyte-derived DC, expressing a high level of DLL4 (DLL4hi DC), without altered expression of HLD-DR, CD40 or CD86. Applicants arguments have been fully considered but are not persuasive.
In response, as discussed above, With respect to claim 11, expressing a high level of DLL4 (DLL4hiDC) a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). In the instant case, expressing a high level of DLL4 (DLL4hiDC)  do not provide any structural limitations to the steps of loading at least one antigen into human monocyte-derived DC and infecting the human DC with a lentiviral vector encoding DLL4 as taught by Czerniecki in view of Mochizuki and Dyall in the claimed invention in which the method steps does not result in generating antigen loaded monocyte-derived DC which express DLL4hiDC since all steps are taught by the art. The properties of the product (in this case, expressing a high level of DLL4 (DLL4hiDC) are inseparable from the product. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
With respect to claim 11, the cited references do not explicitly teach the negative limitation of without altered expression of HLA-DR, CD40 or CD86. However, since additional steps would have been required for without altered expression of HLA-DR, CD40 or CD86, the lack of such teaching must necessarily and implicitly teach its absence.
Thus the rejection is maintained.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632